Case 5:15-cr-00135-SMH-MLH Document 40 Filed 05/05/20 Page 1 of 6 PageID #: 119



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 15-00135-01

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 JONATHAN SHANE ROBERTS                          MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is a pro se Motion for Compassionate Release filed by Defendant

 Jonathan Shane Roberts (“Roberts”). See Record Document 34. Roberts’ pro se motion

 was filed on April 24, 2020. The Federal Public Defender’s Office notified the Court on

 April 27, 2020 that its office would not be enrolling on behalf of Roberts. The Government

 opposes Roberts’ Motion for Compassionate Release, arguing the Court must dismiss

 the motion because Roberts has not exhausted his administrative remedies within BOP.

 See Record Document 39.

       Roberts is serving a 71 month term of imprisonment for possession of a firearm

 and ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

 See Record Document 27. He was sentenced for such offense on December 17, 2015.

 See Record Document 26. He is presently serving his sentence at the FCI Sandstone in

 Minnesota. In his motion, Roberts seeks compassionate release due to the COVID-19

 pandemic, noting he suffers from hypertension and his current placement in an open dorm

 with 135 other inmates. See Record Document 34.

       A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United
Case 5:15-cr-00135-SMH-MLH Document 40 Filed 05/05/20 Page 2 of 6 PageID #: 120



 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

        (1)    upon a motion by the Bureau of Prisons or the defendant for
               reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

        (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
               of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
               3582(c)(1)(B); or

        (3)    where the defendant was sentenced based on a retroactively
               lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 In this case, Simon moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A). Under

 this section, the court may reduce a sentence “if it finds that extraordinary and compelling

 reasons warrant such a reduction” and “that such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Prior to 2018 only the Director of the Bureau of Prisons (“BOP”) could file Section

 3582(c)(1)(A) motions, also known as compassionate release motions.               In 2018,

 Congress passed and President Trump signed the First Step Act, which among other

 actions, amended the compassionate release process. Under the First Step Act, Section

 3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release.

 However, before filing compassionate release motions, prisoners must exhaust their

 administrative remedies in one of two ways:

        (1)    prisoners may file a motion with the court after fully exhausting all
               administrative rights to appeal the BOP's decision not to file a motion
               for compassionate release, or

        (2)    prisoners may file a motion with the court after requesting release
               and there has been “the lapse of 30 days from the receipt of such
               request by the warden of the defendant’s facility, whichever is
               earlier.”




                                        Page 2 of 6
Case 5:15-cr-00135-SMH-MLH Document 40 Filed 05/05/20 Page 3 of 6 PageID #: 121



 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

 sentence only “upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

 to this mandatory statutory exhaustion requirement.

          Here, Roberts does not allege that he sought relief from the BOP prior to the filing

 of the instant motion. The Court is well aware of the effects of the COVID-19 pandemic

 and the risk at all BOP facilities. Yet, Section 3852(c)(1)(A) does not provide this Court

 with the equitable authority to excuse Roberts’ failure to exhaust his administrative

 remedies or to waive the 30-day waiting period. Accordingly, the Court does not have

 authority at this time to grant the relief Roberts requests. See, generally, Ross v. Blake, -

 -- U.S. ---, 136 S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act

 and explaining that “mandatory [statutory] language means a court may not excuse a

 failure to exhaust”; This is because “a statutory exhaustion provision stands on a different

 footing. There, Congress sets the rules—and courts have a role in creating exceptions

 only if Congress wants them to. For that reason, mandatory exhaustion statutes . . .

 establish mandatory exhaustion regimes, foreclosing judicial discretion.”); but see

 Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020)

 (Judge Higginson, concurring). 1



 1   In his concurring opinion, Judge Higginson stated:

                 Second, our reasoning on PLRA’s exhaustion requirement does not
          foreclose federal prisoners from seeking relief under the First Step Act’s
          provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
                                          Page 3 of 6
Case 5:15-cr-00135-SMH-MLH Document 40 Filed 05/05/20 Page 4 of 6 PageID #: 122



       The Court shares Roberts’ concerns about the effect of the COVID-19 outbreak in

 BOP facilities. However, those concerns are not being ignored by the BOP or this Court.

 Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

 Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for

 home release.” Pursuant to that provision of the CARES Act, on April 3, 2020, United

 States Attorney General William Barr issued a memorandum instructing the BOP to

 maximize transfer to home confinement “all appropriate inmates held at FCI Oakdale, FCI

 Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially

 affecting operations.” See Memorandum from Attorney General William Barr to Director

 of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most Affected

 by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/ 1266661/download

 (last visited 4/20/2020). The BOP is actively executing the mandate to immediately




       Though that statute contains its own administrative exhaustion requirement,
       several courts have concluded that this requirement is not absolute and that
       it can be waived by the government or by the court, therefore justifying an
       exception in the unique circumstances of the COVID-19 pandemic. See,
       e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
       5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
       [the statute’s] exhaustion requirement,” the exhaustion bar is “not
       jurisdictional” and can therefore be waived); United States v. Smith, No. 12
       Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
       cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
       difficulties of the First Step Act exhaustion question while ultimately
       deferring a ruling until the petitioner exhausted his remedies); but see
       United States v. Raia, 954 F.3d 594, –––– (3d Cir. 2020); United States v.
       Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
       2020).

 Valentine, 2020 WL 1934431, at *8. This concurrence does not persuade this Court to
 change its analysis that exhaustion is mandatory and cannot be waived.



                                       Page 4 of 6
Case 5:15-cr-00135-SMH-MLH Document 40 Filed 05/05/20 Page 5 of 6 PageID #: 123



 review all inmates who have COVID-19 risk factors. This Court believes the BOP is

 uniquely situated to perform such reviews in the first instance to determine if some type

 of release, removal, or furlough is appropriate. The better judgment in this instance is to

 allow the BOP’s established process a chance to work.

       Additionally, it appears that Roberts contends that his hypertension is an

 extraordinary and compelling reason under Section 3582(c)(1)(A). This section requires

 extraordinary and compelling reasons that warrant a reduction that is consistent with

 applicable policy statements issued by the Sentencing Commission. The Sentencing

 Guidelines policy statement appears at Section 1B1.13. Application Note 1 to the policy

 statement identifies medical condition of the defendant as an extraordinary and

 compelling reason when:

       The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory); or

       The defendant is suffering from a serious physical or medical condition,
       suffering from a serious functional or cognitive impairment, or experiencing
       deteriorating physical or mental health because of the aging process, that
       substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he is not
       expected to recover.

 U.S.S.G. § 1B1.13, Application Note 1(A). Roberts bears the burden of showing he meets

 the criteria for compassionate release. See United States v. Heromin, No. 8:11-CR-550-

 T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). Roberts’ proffered reason

 of hypertension fails to meet the standard for compassionate release based upon medical

 condition of the defendant. Moreover, his motion appears to be based on self-diagnosis

 and provides no support from a medical provider. Thus, even assuming Roberts had

 exhausted his administrative remedies within the BOP, this Court would nonetheless deny



                                        Page 5 of 6
Case 5:15-cr-00135-SMH-MLH Document 40 Filed 05/05/20 Page 6 of 6 PageID #: 124



 his motion because he has filed to demonstrate extraordinary and compelling reasons to

 warrant his release.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Roberts’ pro se Motion for Compassionate Release (Record

 Document 34) be and is hereby DENIED WITHOUT PREJUDICE. He may re-urge such

 motion if he exhausts his administrative remedies as required by Section 3582(c)(1)(A).

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 5th day of May, 2020.




                                       Page 6 of 6
